DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/19/2021, 10/20/2021, and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0172682) and further in view of Hashimoto et al. (KR20070004448A).
	Regarding claims 8 and 24, Kobayashi discloses a biaxially oriented polyester film which may be used a base film for a double layer metal coated digital recording medium (0001), thus discloses a film on at least one surface for resin coated metal sheet. The film having a ratio of Young’s modulus in the longitudinal direction/transverse direction  preferably ranging from 0.7 to 2.5 (0032), overlapping the claimed ratio of 1.1 to 4.0.
	Kobayashi further teaches a sum of heat shrinkage in the longitudinal and transverse directions of preferably 3.0% of less, however does not teach the rate at a temperature of 200oC or measured by a thermo-mechanical analyzer.
	Hashimoto, in the analogous field of polyester films for metal laminates (page 1, lines 26-32), discloses a polyester having a heat shrinkage rate at 200oC of 0.2% or less in both the MD and TD directions (page 13, lines 520-525), overlapping the claimed equal to or smaller than 20%.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the polyester of Kobayashi to have a heat shrinkage rate at 200oC of 0.2% or less in both the MD and TD directions as taught by Hashimoto, to have high gas barrier property and less wrinkling generation (page 13, lines 525-530).
	Modified Kobayashi does not disclose the thermal shrinkage rage being measured by a thermo-mechanical analyzer, however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	Regarding claims 9 and 25, Kobayashi discloses a sum of Young’s modulus in the longitudinal and transverse directions ranging from 11,000 to 15,000 MPa (0020), overlapping the claimed sum of 3,000 to 12,000 MPa.
	Regarding claims 10-11 and 26-27, Kobayashi teaches the polyester preferably being polyethylene terephthalate (0022), which is an exemplary polyester (specification 0029) and thus would be expected to have a melting peak temperature present on a lowest temperature side satisfying the claimed range.
	Regarding claims 13-15, Kobayashi teaches the polyester film including polyester (0022) and further including inert particles in an amount of 0.001 to 0.30 wt% (0025), the amount of polyester resin to all components would overlap the claimed ratio of equal to or larger than 80 mass%.
	Regarding claims 16-19, Kobayashi teaches the thickness ranging from 2.0 to 7.0 µm (0036), overlapping the claimed thickness of 3.0 to 25 µm.
Regarding the ranges discussed in claims 8-9, 12-19, and 24-25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 20-23, Kobayashi teaches the film used in a package material (0001) hence capable for use as a coating for a surface of a container as claimed (see MPEP 2111.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinoshita (US 2010/0120967) and Hashimoto (US 2004/0265539) which teach biaxially oriented polyester films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781